283 S.W.3d 823 (2009)
William J. CONDIT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69723.
Missouri Court of Appeals, Western District.
April 14, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
William James Condit, Cameron, pro se.
Chris Koster, John M. Reeves, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
*824 Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
William J. Condit appeals the circuit court's judgment denying his motion, without holding a hearing, to reopen the circuit court's Rule 29.15 judgment entered against him. We affirm. Rule 84.16(b).